Citation Nr: 1543192	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-29 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right foot fracture.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected right foot fracture.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected right foot fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008 and October 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In a December 2010 substantive appeal, the Veteran requested a Board hearing at his local VA office.  He later requested a local hearing before a Decision Review Officer (DRO) in December 2010 and March 2011.  In July 2011, the Veteran canceled the DRO scheduled hearing.  Therefore, the Board finds that the Veteran has withdrawn his request for a hearing.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As a final preliminary matter, the Board observes that additional evidence, namely VA treatment records dated through October 2014 and a September 2014 sinusitis Disability Benefit Questionnaire (DBQ) report, were associated with the record after the issuance of the most recent October 2012 statement of the case and without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R.              § 20.1304(c) (2015).  However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all of the newly associated documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regards to the claim for service connection for a cervical spine disorder, the Veteran has alleged that this disorder was caused or aggravated by his service-connected right foot fracture.  Specifically, in a February 2009 statement, the Veteran attributed his spinal disabilities to a July 2007 fall in which his right foot twisted.  A January 2008 VA examiner opined that the Veteran's cervical spine conditions were less likely than not related to his service connected right foot condition reasoning that they were unrelated "in terms of pathophysiology, gait, biomechanics and/or etiology" and attributed his canal stenosis to aging and/or a congenital condition.  No rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, this opinion did not address whether the Veteran's cervical spine conditions were aggravated by his service connected right foot disorder.  The Board also notes that, while the Veteran appears to claim service connection only on a secondary basis, the AOJ considered both direct and secondary theories of entitlement in the February 2008 rating decision and the September 2008 statement of the case. 

Furthermore, while the January 2008 VA examiner attributes the Veteran's canal stenosis to an aging condition, it is unclear whether it is considered to be a congenial or developmental defect or disease.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  Therefore, as to the Veteran's canal stenosis, the examiner is requested to offer an opinion regarding: (i) whether it constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.   On remand, an opinion addressing all theories of entitlement should be obtained.

Similarly, the regards to the claims for service connection for a hip disorder, the Veteran has alleged that it was caused or aggravated by his service-connected right foot fracture.  An August 2009 VA examiner opined that it was less likely than not that the Veteran's bilateral hip disorder was the result of service as there was no evidence in the service medical records or VA medical records that the Veteran had sought medical care due to hip pain and otherwise generally attributed his current condition to the aging process.  However, this examiner did not provide an opinion as to secondary service connection.  On remand, such an opinion should be obtained.

The Veteran, in a November 2013 VA treatment note, stated that he had been awarded Social Security Administration (SSA) benefits.  The basis of such application is not clear from the record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand. 

Due to the length of time which will elapse on remand, updated VA treatment records dated from October 2014 to the present should be obtained for consideration in the Veteran's appeals.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from dated from October 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.      § 3.159(e).   

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).

3.  Following the completion of the above development, and the receipt of any additional records, the Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed cervical spine and/or bilateral hip disorders.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed cervical spine and/or bilateral hip.  The examiner should identify all such disorders that have been present at any time since January 2008 for the cervical spine and July 2009 for the bilateral hip. 

b) With regard to the Veteran's canal stenosis, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

i) If the examiner finds that the Veteran's canal stenosis is considered a defect, was there any superimposed disease or injury in connection with the congenital defect? 

ii) If the examiner finds that the Veteran's canal stenosis is a disease, then is it at least as likely as not that it was aggravated by his period active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation

c) Is it at least as likely as not (50 percent or greater probability) that each such diagnosed cervical spine disorder other than canal stenosis had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service? 

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed cervical spine disorder other than canal stenosis and/or bilateral hip disorder was caused OR aggravated by his service-connected right foot fracture?

e) If arthritis is diagnosed in either the cervical spine or hips, did it manifest to a compensable degree within one year of service discharge (i.e., June 1984)?  If so, what were the manifestations?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




